Exhibit 10.3

SECOND AMENDMENT TO THE ASSET PURCHASE AGREEMENT

BY AND BETWEEN SARA LEE CORPORATION,

SARAMAR, LLC AND FARMER BROS. CO.

THIS SECOND AMENDMENT (this “Second Amendment”) to the Asset Purchase Agreement
is made by Sara Lee Corporation, Saramar, LLC and Farmer Bros. Co.

W I T N E S S E T H:

WHEREAS, Sara Lee Corporation, Saramar, LLC and Farmer Bros. Co. entered into an
Asset Purchase Agreement by and among Sara Lee Corporation, Saramar, LLC and
Farmer Bros. Co. dated December 2, 2008 (the “Agreement”), and thereafter
amended the Agreement by a First Amendment dated February 27, 2009; and

WHEREAS, Section 10.2 of the Agreement allows the parties to amend the
Agreement; and

WHEREAS, the parties agreed in Section 6.2 of the Agreement to use their best
efforts to demonstrate to certain multiemployer pension plans described in
Section 6.2 of the Agreement that no bond or escrow is required from Farmer
Bros. Co. under Section 4204 of the Employee Retirement Income Security Act of
1974 (“ERISA”) and the regulations promulgated thereunder; and

WHEREAS, the parties desire to amend the Agreement in order to permit the
Western Conference of Teamsters Pension Fund to grant Farmer Bros. Co. a
variance from the bond/escrow requirement under Section 4204 of ERISA and the
regulations thereunder, and

NOW, THEREFORE, the parties hereby amend the Agreement as follows:

I.

Section 6.2(d)(iii) of the Agreement shall be amended by placing a period after
the phrase “. . . is not paid” in the first sentence and by deleting the
remainder of such sentence.

II.

This amendment may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document.

III.

This amendment shall be governed by and construed in accordance with and
otherwise subject to the provisions of Section 10.8 of the Agreement.

IV.

Except as specifically amended hereby, the Agreement shall remain in full force
and effect as prior to this Second Amendment.

[signatures appear on next page]



--------------------------------------------------------------------------------

SARA LEE CORPORATION By:   /s/ Helen N. Kaminski Name:   Helen N. Kaminski
Title:   Assistant General Counsel, Corporate & Securities and Assistant
Secretary Date:   12-16-09

 

SARAMAR, LLC By:   /s/ Mark S. Silver Name:   Mark S. Silver Title:   Vice
President and Assistant Secretary Date:   12/16/09

 

FARMER BROS. CO. By:   /s/ Drew H. Webb Name:   Drew H. Webb Title:   COO Date:
  12-017-09